Citation Nr: 0502131	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-35 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran had honorable naval service from September 1982 
to May 1985.  He also had active naval service from May 1985 
to April 1987; however, the character of discharge for his 
second period of service was determined to be "under other 
than honorable conditions."

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim of 
entitlement to a TDIU.

The veteran testified at a hearing held in June 2004 before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is contained in the record. 


FINDINGS OF FACT

1.  The veteran's only service-connected disability involves 
residuals of a laminectomy at C6 and T2 for removal of a 
benign tumor, rated as 60 percent disabling.

2.  The veteran is unemployed, has a high school degree, and 
has worked primarily as a laborer, cook, and delivery driver.  

3.  The veteran's service-connected disability involving 
residuals of a laminectomy at C6 and T2 for removal of a 
benign tumor precludes all forms of substantially gainful 
employment consistent with his educational background and 
occupational experience.





CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a TDIU on the basis that he is unable 
to work because of his service-connected disability involving 
residuals of a laminectomy at C6 and T2 for removal of a 
benign tumor.  For the reasons set forth below, the Board 
agrees and finds that the evidence supports the veteran's 
claim. 

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R.           § 4.16(b) (2004).

In this case, the veteran's only service-connected disability 
is his residuals of a laminectomy at C6 and T2 for removal of 
a benign tumor, rated as 60 percent disabling.  The veteran 
is therefore initially eligible for individual 
unemployability.  See 38 C.F.R. § 4.25.

The record shows that the veteran's primary work experience 
involves being a laborer and a delivery driver.  The veteran 
noted in his June 2002 claim that he last worked in April 
2002 as a delivery driver.  The record also shows that the 
veteran was employed for a short time in July 2002 as a 
laborer.  At his June 2004 hearing, the veteran testified 
that he tried working as a cook in May 2004 but was unable to 
maintain that job because of his inability to grasp objects 
with his right hand.

In a VA Form 21-4192 dated July 2002, the veteran's former 
supervisor indicated that the veteran worked as a laborer for 
the Department of Public Works from July 1 to July 11, 2002.  
She explained that his employment was terminated there 
because he failed to disclose that he had a lifting 
restriction and that no light duty was available for him to 
perform. 

In October 2003, the veteran's spine was evaluated by D.S., 
D.C., due to complaints of back pain and right hand weakness.  
The chiropractor diagnosed the veteran with C5-C6 neuropathy 
with severe muscle wasting of the right thenar and lumbalgia 
with neuropathy of L4 and L5.  The chiropractor indicated 
that the veteran sustained permanent and irreversible 
injuries from his spinal cord tumor that will prevent him 
from maintaining meaningful employment. 

At a January 2004 VA examination, the veteran continued to 
report weakness and tingling down his right arm, right hand 
weakness, and weakness and tingling down his right leg.  He 
said he could not stand for more than two hours or walk long 
distances.  The veteran stated that he lost his most recent 
job in 2003 as a landscaper after his employer found out 
about his disability.  

Objectively, the veteran was able to flex forward to 40 
degrees, extend backward to 10 degrees, rotate to 30 degrees 
on both sides, and bend laterally to 30 degrees on both 
sides.  The examiner noted that the veteran was noticeably 
uncomfortable during the examination.  The upper and lower 
extremities had 5/5 motor function.  However, the right hand 
exhibited significant interossei motor function loss of 4-/5 
with finger flexion and extension.  Testing also showed 
noticeable interosseous wasting and wasting of the hypothenar 
and thenar eminences.  A negative Tinel's sign was noted at 
the carpal and cubital tunnels.  X-rays revealed degenerative 
disc disease at C6-C8 and moderate to severe degenerative 
disc disease of the thoracic spine.  

The examiner concluded that the veteran had severe subjective 
and objective findings consistent with upper and lower back 
pain.  After checking the veteran's work and social history, 
the examiner determined that it is unlikely that the veteran 
could return to his previous types of occupations, i.e., 
positions that require prolonged standing and/or heavy labor.  
The examiner also indicated that the veteran would be able to 
perform a sedentary-type job that did not involve a lot of 
standing if he received vocational training.  

At his June 2004 hearing, the veteran testified that he had 
recently tried to secure employment as a truck driver but was 
unable to pass the physical.  He explained that he was unable 
to properly use the clutch and the brakes because of pain and 
numbness in his right hand and right lower extremity.  He 
also testified that he tried working as a landscaper and a 
cook but was unable to perform either job because of his back 
disability.  He stated that his most recent attempt at 
employment involved working as a cook in May 2004; he 
indicated he left that job after a short time because he kept 
dropping food due to weakness in his right hand.  

Based on the foregoing, the Board finds that the evidence 
shows that the veteran is unable to follow a substantially 
gainful occupation due to his service-connected disability 
involving residuals of a laminectomy at C6 and T2 for removal 
of a benign tumor.  Although the veteran has been able to 
secure several jobs since filing his claim, the evidence 
shows that he has been unable to maintain any of these jobs 
due to his service-connected disability.  In October 2003, 
moreover, a chiropractor evaluated the veteran and determined 
that his back disability will continued to prevent him from 
maintaining meaningful employment.  A VA examiner in January 
2004 also opined that it is unlikely that the veteran could 
return to work as a laborer because of his inability to stand 
for prolonged periods.  Although the examiner indicated that 
the veteran would be able to perform a sedentary-type job 
with additional training, the Board notes that the veteran 
has no training or job experience other than manual labor.  
In light of these findings, the veteran clearly meets the 
requirements for a TDIU.  

As a final note, the Board is aware that it is generally 
required to discuss whether the veteran has been apprised of 
the law and regulations applicable to his claim, the evidence 
that would be necessary to substantiate his claim, and 
whether his claim has been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  In light of the fully favorable decision 
with respect to this appeal, however, the Board finds that a 
discussion of the VCAA is not needed.  Bernard v. Brown, 4 
Vet. App. 384 (1993)


ORDER

A total disability rating based on individual unemployability 
due to a service-connected disability is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


